DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Patent Publication No. 2013/0328790 (hereinafter Liu) in view of Kang U.S. Patent Publication No. 2017/0277355 (hereinafter Kang).
Consider claim 1, Liu teaches a method of determining touch of one or more objects on a touch surface of a touch-sensitive apparatus (Figure 1a, touch panel 110), the method comprises detecting a touch trace in a current frame from an output signal, said touch trace comprising one or more characteristics and indicating a possible touch ([0037-0038], touch points); responsive to the detection of the touch trace, apparatus should determining a first number of consecutive frames to wait to output a confirmed touch signal corresponding to the touch trace based on the one or more characteristics (For example, three consecutive touch frames as mentioned in [0037-0038] which is based on touch points. If there is no touch point, then device should not wait three consecutive touch frames. However, if there is a touch point, device should wait a predetermined number of consecutive touch frames (e.g. three frames) in order to detect a real touch. In addition, Liu [0037], each touch point is able to be determined through counting numbers of continuously detected frame periods, that is, to plus one to the counting number when the touch point is detected in the frame period and to reset the counting number to zero when the touch point is not detected in the frame period); monitoring the touch trace for one or more frames in the first number of consecutive frames following the current frame (monitoring for consecutive frames as suggested in [0037-0038]); and outputting the confirmed touch signal corresponding to the touch trace based on the monitoring of the touch trace over the one or more frames ([0037-0038], continuously detected for n frame periods (e.g. three frames as shown in figure 1c).
Liu does not appear to specifically disclose responsive to the detection of the touch trace, determining a first number of consecutive frame to wait.
However, in a related field of endeavor, Kang teaches improving unintended touch rejection (abstract) and further teaches in [0018] and [0025], capture set of data at predetermined time intervals and predetermined time intervals based on information factors related to the touch. Thus, Kang teaches interval (e.g. consecutive time. Note that Liu teaches frame) based on factors related to the touch.
Therefore, it would obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to determine time intervals as taught by Kang with the benefit that the processor may determine an appropriate time interval at which to capture data based on factors related to touch. 

Consider claim 2, Liu and Kang teach all the limitations of claim 1. In addition, Liu teaches one or more characteristics may comprise a touch trace signal strength ([0035], according to a touch threshold).

Consider claim 5, Liu and Kang teach all the limitations of claim 2. In addition, Liu teaches the touch trace signal strength corresponds to a touch trace size (sizes W1-W4 in figure 1b). 

Consider claim 22, Liu teaches all the limitations of claim 1. 
Liu does not appear to specifically disclose a non-transitory, tangible computer readable storage medium comprising computer instructions which, when executed by a data-processing system, are configured to carry out the method.
However, Kang teaches a non-transitory, tangible computer readable storage medium comprising computer instructions which, when executed by a data-processing system, are configured to carry out the method ([0034]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide storage for processing system as taught by Kang with the benefit processor executable instructions stored on a non-transitory machine-readable storage medium and the hardware for the engines may include at least one processor of the system to execute those instructions as suggested in [0033].

Consider claim 25, Liu and Kang teach all the limitations of claim 1. In addition, Liu teaches wherein said one or more characteristics comprise at least one of a touch trace signal strength, a location of the touch trace on the touch surface, a total number of touch traces, a total number of confirmed traces in the current frame, a direction of the touch trace, a speed of the touch trace, a gesture type, and a noise value. ([0035], according to a touch threshold).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Kang as applied to claim 5 above, and further in view of Christiansson et al. U.S. Patent Publication No. 2013/0154983 (hereinafter Christiansson).
Consider claim 6, Liu and Kang teach all the limitations of claim 5. In addition, Liu teaches the touch trace size (Figure 1b, W1) is dependent on the number of areas exceeding a noise threshold in a vicinity of a location of the touch trace on the touch surface ([0035], according to a touch threshold. [0031], the touch values of the touch regions 111 to which the touch points (such as W1-W4) correspond and the four adjacent touch regions 111 thereof are taken into consideration together; that is, whether the touch point is the real touch point RTP is determined by comparing a sum (corresponding to a first sum of the touch values) of the touch values with the touch point determining value, which thereby improves a precision of determining the real touch point RTP).
Liu does not appear to specifically disclose pixel areas. 
However, in a related field of endeavor, Christiansson teaches multi-touch sensitive apparatus (abstract), and further teaches pixel areas ([0003], touch sensing panels overlays displays).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide touch-displays as taught by Christiansson with the benefit that integrated touch-displays should be used for mobile telephones or hand held devices as suggested by Christiansson in [0003].

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Kang).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621